Title: To Alexander Hamilton from Jeremiah Olney, 31 March 1794
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 31st March 1794.
Sir

Your Letter of 26th. Instant inclosing a Resolution of Congress laying an embargo on all vessels bound to Forreign Ports was Received by Express on the 29th Inst. at 11 oClock A.M. to which I shall pay an attentive observance. The Letters, to my care, for the Several Collectors were immediately dispatched, by Express, by the Dy. Post Master.
Your Letter of the 19th Inst. approving my employing other Counsel in the Suits of Messrs. Arnold and Dexter has been Received. My first intention was to have employed Judge Sullivan but previous engagements prevented his attending. I then applyed to H. G. Otis Esqr. of Boston a Gentleman of approved abilities and Tallents in the Law who attended, & the Suit of Mr. Arnold was Tryed, before the Superiour Court in this Town on the 21st Instant, but Judgment has not yet been given, the Case being Postponed for Consideration untill the meeting of the Court at Washington County on the Seventh of April next when I have hopes of a Favourable dicision in which I presume the fate of Dexters Suit will be involved, as the Two Suits are considered very Similar.
I have the Honor to be very respectfully   Sir   Your Most Obed. Hum Servt.

Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury

P.S. I have Just received information to be relied upon, that the Brigantine Maria which Cleared at this office on the 25 Inst. for St. Thomas also the Schooner Nancy which Cleared on the 27th Inst. for Monte Christo, & both Sailed from this District at Sunrise on the 29th Inst. Touching at Newport were there Stopped by the Collector—but the Schooner the Property of W. Arnold Esqr. under pretence of returning to this Port weighed Anchor and Stood up the Bay, but passed the West Passage at the North End of Conanicut Island & proceded on her Voyage. I find that it is the opinion of Some Gentlemen here that the Vessel Master nor owner are not Liable to any Penalty for Such a Breach of the law. My opinion is that a penalty will be incurred though it is not defined by the Resolution of Congress laying the Embargo nor your Letter. I respectfully request Sr. your particular instructions as to the Steps Necessary for me to persue in the present Case. The Maria remains at Newport.
 